DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 10-23 in the reply filed on 05/25/2021 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Due to the direct translation and most claims being edited to only depend from claim 10 the claims are replete with antecedent basis issues.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the accessory dispenser, the sensors and all other claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10,11,15,16,18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dromgoole et al. US 5,385,745.
Dromgoole discloses a machine for preparing and selling food from frozen dough portions; of the type comprising a structure with a sealed enclosure with a customer interface provided with a 
(Re claim 10) “a refrigerated store for the product” (42 figure 3). “an oven for heating” (66 figure 3). “a dispenser of portions from the cold store to the oven” (49, 54 figure 3). “the means of carrying the baked dough to the delivery pod” (64,62,70,72 figure 3). “an operations controller” (abstract, col 2 lines 9-20).
(Re claim 11) “including a tunnel oven with a means of heating and a first conveyor belt for the portions through the interior of that tunnel oven” (64,66 figure 3).
(Re claim 15) “the means of carrying the baked dough to the delivery pod including a first ramp at the end of the oven’s first conveyor belt which leads to that delivery pod” (64, 70 figure 3).
(Re claim 16) “the controller being connected to the first motor operation sensors and/or the second temperature sensors and/or the third inertial sensors and/or the fourth level sensors and/or the fifth machine and/or the sixth GPS position sensors and/or dispensing counters” (abstract, col 4 lines 50-55). The buzzer indicates at least one sensor to detect completion of the order.
(Re claim 18) “a container feeder including a container a lower container a second conveyor belt placed under the retainer so as to be in contact with the bottom container of the stacker and a second ramp leading to the delivery pod” (72 figure 2,3, col 4 lines 34-40). Though Dromgoole does not disclose a second conveyor belt this would have been an obvious duplication of parts for the same purpose of moving an article to a ramp.
(Re claim 23) “has a height of between 1.30 and 2.00 and feet {4§)-for supporting it on the floor” (figure 2,3).

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dromgoole in view of Garber US 5,605,091.

(Re claim 12) Dromgoole dose not disclose including filters and a means of air recirculation through those filters. 
Garber teaches including filters and a means of air recirculation through those filters (99 figure 10).
It would have been obvious to one skilled in the art to modify the system of Dromgoole to include filters and a means of air recirculation through those filters because it helps reduce cooking odors outside of the vending system.
(Re claim 13) Dromgoole does not disclose including an upper hopper with a lower outlet in which is the portion dispenser.
Garber teaches including an upper hopper with a lower outlet in which is the portion dispenser (20-24 figure 2).
It would have been obvious to one skilled in the art to modify the system of Dromgoole to include an upper hopper with a lower outlet in which is the portion dispenser because a hopper removes the need for the extra packaging of the carrier strips.
(Re claim 14) Dromgoole does not disclose that the portion dispenser consisting of a cylinder with longitudinal grooves of a slightly larger size than a portion and a cylinder rotating motor so that the longitudinal grooves are located uppermost to receive a single portion and then move downward to allow the portion to fall.
Garber teaches the portion dispenser consisting of a cylinder with longitudinal grooves of a slightly larger size than a portion and a cylinder rotating motor so that the longitudinal grooves are located uppermost to receive a single portion and then move downward to allow the portion to fall (24,25,27 figure 2,3).
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dromgoole in view of Khatchadourian et al. US 2012/0185086.
Dromgoole discloses the system as rejected above.
Dromgoole does not disclose an external data connection interface for data transfer about incidents or sensor readings to a control centre.
Khatchadourian teaches an external data connection interface (§a)-for data transfer about incidents or sensor readings to a control centre (para 0165).
It would have been obvious to one skilled in the art to modify the system of Dromgoole to include an external data connection interface (§a)-for data transfer about incidents or sensor readings to a control centre because it allows for remote monitoring of the machine and can allow for the dispatch for service personnel if needed.



Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dromgoole in view of Vardakostas et al. US 2015/0075391.
Dromgoole discloses the system as rejected above. 

Vardakostas teaches an accessory dispenser, which could be heated, and dispenses, sugar, salt, cheese, etc (para 0023, 0067).
It would have been obvious to one skilled in the art to modify the system of Dromgoole to include an accessory dispenser, which could be heated, and dispenses, sugar, salt, cheese, etc because it allows a customer to customize their order with a variety of toppings.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dromgoole in view of Sorenson US 5,307,736.
Dromgoole discloses the system as rejected above.
Dromgoole does not disclose a height between 30cm and 1.3 meters and to be placed on a counter.
Sorenson teaches a height between 30cm and 1.3 meters and to be placed on a counter (figure 1,6).
It would have been obvious to one skilled in the art to modify the system of Dromgoole to include a height between 30cm and 1.3 meters and to be placed on a counter because the smaller size would allow for placement in more areas such as in breakrooms on kitchen counters or other tables.

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651